DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The allowability of claims 8-15 has been withdrawn.  This action is Non-Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juskey et al US 9269887.

Pertaining to claim 1, Juskey teaches a microelectronic assembly, comprising: 
a die 214 having a first surface and an opposing second surface; 
an insulating material 213; 
a capacitor 212 having a surface, wherein the surface of the capacitor is coupled (capacitor 212 is “coupled” to die 214 through layer 202, a redistribution layer.  Also note that “coupled” is broad and does not imply direct contact nor exclude intervening layers) to the first surface of the die 214; and 
a conductive pillar 226 through the insulating material 213, the conductive pillar having a first end and an opposing second end, wherein the second end of the conductive pillar is coupled to the first surface of the die 214 (note that “coupled” is broad and does not imply direct contact nor exclude intervening layers. 202 is a redistribution layer and the intervening electrical pathways would also provide a connection between the devices).  See Figure 2

Pertaining to claim 2, Juskey teaches the microelectronic assembly of claim 1, wherein the die is a central processing unit, a radio frequency chip, a power converter, or a network processor.  Col 5 lines 8-18

Pertaining to claim 3, Juskey teaches the microelectronic assembly of claim 1, wherein the die is a first die, and further comprising: 
a second die 204 having a first surface and an opposing second surface, wherein the second surface of the second die is coupled to the first surface of the first die. (note that “coupled” is broad and does not imply direct contact nor exclude intervening layers. 202 is a redistribution layer and the intervening electrical pathways would also provide a connection between the devices).  See Figure 2

Pertaining to claim 8, Juskey teaches the microelectronic assembly, comprising: 
a capacitor 212 having a surface in a first dielectric layer 213; 
a first die 204 having a first surface and an opposing second surface in the first dielectric layer 213 see Figure 2; and 
a second die 214 having a first surface and an opposing second surface in a second dielectric layer 223, wherein the second dielectric layer 223 is on (overly broad language that does not exclude intermediate layers) the first dielectric layer 213, and wherein the first surface of the second die 214 is coupled (broad language, does not exclude intermediate layers) to the surface of the capacitor 212 and to the second surface of the first die 204 see Figure 2.

Pertaining to claim 13, Juskey teaches the microelectronic assembly of claim 8, further comprising: 
a redistribution layer 202 at the first surface of the first die 204 (note that 202 is a redistribution substrate and includes redistribution layers as shown in Figure 2).

Pertaining to claim 21, Juskey teaches the microelectronic assembly of claim 1, wherein the insulating material encloses sides of the capacitor. See Figure 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juskey as applied to claims 1 and 8 above.

Pertaining to claim 7, Juskey teaches the microelectronic assembly of claim 1, including a capacitor, but does not teach wherein the size of the capacitor is between 10 and 50 squared millimeters.  However, one of ordinary skill at the time of the invention would have known that that size of a capacitor directly impacts the capacitance, as well as the size playing an important role in determining the overall size of the assembly itself, and selecting the appropriate materials/size would have been one of obvious design choice.   It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the size of the capacitor through routine experimentation and optimization to obtain optimal or desired device performance because the size is a result-effective variable (capacitance, overall size of the device) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Pertaining to claim 12, Juskey teaches the microelectronic assembly of claim 8, including a capacitor, but is silent with respect to the material of the capacitor (or type of capacitor), including: 
a ceramic capacitor, an electrolytic capacitor, a plastic film capacitor, a tantalum capacitor, a silver mica capacitor, or a super capacitor.
However, these types of capacitors were well known to one of ordinary skill in the art at the time the invention was filed, and to simply select a known capacitive material to create a capacitor for use in any device package is simply a matter of obvious design choice and experimentation.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a capacitor from the list as claimed above, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juskey as applied to claim 3 above, and further in view of Stephens et al US 2014/0362425.

Pertaining to claim 4, Juskey teaches the microelectronic assembly of claim 3, including a second die that can be a processor or memory die, but does not teach wherein the die is a composite die.  Composite is defined by the Applicant’s as a multi-layer die.  Memory dies were known at the time of the invention to be multi-layer (ie composite) dies.  Stephens teaches that processor or memory dies can be composite dies [0041].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Stephens into the method of Juskey by using composite dies for the processor and/or memory die.  The ordinary artisan would have been motivated to modify Juskey in the manner set forth above for at least the purpose of reducing the manufacturing cost of the die see [0041] of Stephens.


Allowable Subject Matter
Claims 5, 6, 9-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        10/4/22